[Cite as In re M.E.F., 2019-Ohio-1291.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                           CLINTON COUNTY




IN THE MATTER OF THE                                 :
ADOPTION OF:
                                                     :           CASE NO. CA2018-10-017
                         M.E.F.
                                                     :                    OPINION
                                                                           4/8/2019
                                                     :




              APPEAL FROM CLINTON COUNTY COURT OF COMMON PLEAS
                               PROBATE DIVISION
                               Case No. 2017-5037



Rose & Dobyns Co., LPA, Scott B. Evans, 97 N. South Street, Wilmington, Ohio 45177, for
appellee

Jennifer A. Coy, 5986 Countrymeadow Lane, Cincinnati, Ohio 45233, for appellant



          RINGLAND, J.

          {¶ 1} Appellant appeals a decision by the Clinton County Probate Court finding his

consent to the adoption of his child was not necessary. For the reasons detailed below, we

affirm.

          {¶ 2} Appellant is the biological father of M.E.F.1 Appellee, the child's stepfather,

filed a petition to adopt M.E.F. on December 20, 2017. The petition alleged that appellant's



1. The trial court found that appellant was M.E.F.'s biological father and, for reasons addressed later in the
opinion, we adopt that finding.
                                                                             Clinton CA2018-10-017

consent was not required because appellant failed without justifiable cause to communicate

and support the child in the one year preceding the petition.

        {¶ 3} Following a hearing, the trial court concluded that appellant's consent was not

required. Appellant now appeals the trial court's decision, raising three assignment of error

for review.

        {¶ 4} Assignment of Error No. 1:

        {¶ 5} THE LOWER COURT FAILED TO MAKE A DETERMINATION THAT

APPELLANT WILLFULLY ABANDONED M.F. [sic] AS REQUIRED BY R.C. 3107.07.

        {¶ 6} Assignment of Error No. 2:

        {¶ 7} THE LOWER COURT'S DECISION IS AGAINST THE MANIFEST WEIGHT OF

THE EVIDENCE.

        {¶ 8} Assignment of Error No. 3:

        {¶ 9} THE LOWER COURT'S DECISION VIOLATES APPELLANT'S RIGHT TO DUE

PROCESS.

        {¶ 10} We will address appellant's assignments of error together.2 In his first and

second assignments of error, appellant argues that the trial court erred in determining that his

consent to the adoption was not required. We disagree.

        {¶ 11} The right of natural parents to the care and custody of their child is one of the

most precious and fundamental in law. In re Adoption of: A.N.L., 12th Dist. Preble Nos.

CA2004-11-131 and CA2005-04-046, 2005-Ohio-4239, ¶ 50. Because adoption terminates

these rights, Ohio law requires parental consent to an adoption unless a specific statutory

exemption exists. In re Adoption of R.M.T., 12th Dist. Warren Nos. CA2016-12-107,

CA2017-05-056, and CA2017-05-057, 2017-Ohio-8639, ¶ 13.



2. During oral argument, appellant withdrew his third assignment of error.
                                                     -2-
                                                                        Clinton CA2018-10-017

       {¶ 12} An exemption to parental consent exists if a court finds, after notice and a

hearing, that in the year preceding the adoption petition, the parent failed without justifiable

cause to have more than de minimis contact with the child or the parent failed to provide

support and maintenance for the child. R.C. 3107.07(A). Additionally, consent is not required

of a putative father if either of the following applies:

              (1) The putative father fails to register as the minor's putative
              father with the putative father registry established under section
              3107.062 of the Revised Code not later than fifteen days after
              the minor's birth;

              (2) The court finds, after proper service of notice and hearing,
              that any of the following are the case:

              (a) The putative father is not the father of the minor;

              (b) The putative father has willfully abandoned or failed to care
              for and support the minor;

              (c) The putative father has willfully abandoned the mother of the
              minor during her pregnancy and up to the time of her surrender
              of the minor, or the minor's placement in the home of the
              petitioner, whichever occurs first.

R.C. 3107.07(B).

       {¶ 13} In his brief, appellant argues that he did not "willfully abandon" M.E.F. under the

putative father exception contained in R.C. 3107.07(B) and there was justifiable cause for his

failure to see the child and provide support under both the parental exception in R.C.

3107.07(A) and the putative father exception in R.C. 3107.07(B). Despite appellant's

arguments to the contrary, he failed to file a transcript of the hearing before the trial court.

Therefore, although both parties have presented and argued facts from the hearing in their

briefs, our review is limited to the record on appeal, the exhibits submitted, and the decision

of the trial court. In re Adoption of R.M.T., 12th Dist. Warren Nos. CA2016-12-107, CA2017-

05-056, and CA2017-05-057, 2017-Ohio-8639, ¶ 15.

       {¶ 14} "Where portions of the transcript necessary for resolution of assigned errors are
                                               -3-
                                                                     Clinton CA2018-10-017

omitted from the record, the reviewing court has nothing to pass upon and thus has no

choice but to presume the regularity or validity of the lower court's proceedings and affirm."

Knapp v. Edwards Laboratories, 61 Ohio St. 2d 197, 199 (1980). Since appellant failed to file

a transcript of the proceedings, this court cannot determine the validity of the assertions

made in his brief and we must presume the regularity of the proceedings. Therefore,

appellant's first and second assignments of error are overruled. Appellant's third assignment

of error is also overruled, consistent with his dismissal of that issue during oral argument.

       {¶ 15} Judgment affirmed.


       HENDRICKSON, P.J., and M. POWELL, J., concur.




                                             -4-